Citation Nr: 0335548	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  94-11 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Whether the September 2001 written brief presentation by 
the veteran's representative constitutes a timely notice of 
disagreement with the July 2001 RO denial of entitlement to a 
total rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for arthritis of the 
lumbosacral spine on a direct basis.

3.  Entitlement to a rating in excess of 20 percent for 
arthralgia of the low back, including the issue of 
entitlement to an extraschedular rating.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active service from April 1942 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1991 and May 1992 RO rating decisions.  The former 
rating decision, in pertinent part, denied a rating in excess 
of 20 percent for arthralgia of the low back.  The latter 
rating decision, in pertinent part, denied service connection 
for arthritis of the lumbosacral spine.

The Board issued a decision in this appeal in June 1999, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In March 2000, the CAVC 
granted a February 2000 Joint Motion filed by the veteran and 
VA General Counsel to, in pertinent part, dismiss a claim for 
service connection for arthritis of the lumbosacral spine on 
a secondary basis, and to remand the claim for service 
connection for arthritis of the lumbosacral spine on a direct 
basis, as well as the claim for an increased rating for 
arthralgia of the back.  The Board issued another decision in 
May 2002, which the veteran again appealed to the CAVC.  In 
May 2003, the CAVC granted another Joint Motion to vacate the 
Board's May 2002 decision and remand the issues shown on the 
title page of this decision.  

The May 2002 Joint Motion granted by the Court, in part, 
instructed the Board to "address whether or not the 
September 2001 written brief presentation by the veteran's 
representative constitutes a timely notice of disagreement 
with the July 2001 RO denial" of a TDIU rating.  The Board 
concludes that it was, for the reasons discussed below.  The 
issues of entitlement to a TDIU rating, to service connection 
for arthritis of the lumbosacral spine on a direct basis, and 
to a rating in excess of 20 percent for arthralgia of the low 
back, including the issue of entitlement to an extraschedular 
rating, are then discussed in the remand section. 

This case has been advanced on the docket on motion of the 
veteran's representative.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

As the Board noted in an October 2000 remand, the February 
2000 Joint Motion indicated that the veteran was seeking a 
disability rating for degenerative joint disease of the 
knees.  Whereas VA denied that claim in December 1951, and 
has not adjudicated the claim since, the Board construed the 
February 2000 Joint Motion as, in pertinent part, a request 
to reopen a claim for service connection for arthritis of the 
knees.  That matter was referred to the RO in October 2000 
and again in May 2002.  The record before the Board, however, 
does not show that the RO has taken any action on this 
matter.  The matter is again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  By a July 2001 rating decision, the RO effectuated the 
Board's October 31, 2000 decision granting separate ratings 
of 10 percent each for arthralgia with painful motion of the 
left and the right knee; this rating decision also contains 
the notation, from an earlier determination, that individual 
unemployability was not found.
 
2.  In a letter dated on August 10, 2001, the RO notified the 
veteran about the July 2001 rating decision, as well as the 
procedural and appellate rights available to him. 

3.  In a letter dated on September 5, 2001, the RO notified 
the veteran that it was transferring his records to the 
Board.

4.  The RO transferred veteran's claims file to the Board on 
September 6, 2001.

5.  In a written brief presentation filed with the Board on 
September 21, 2001, the veteran's representative stated that 
the RO's July 2001 rating decision noted that individual 
unemployability was not found and argued that a claim for 
TDIU on an extraschedular basis was encompassed in a claim of 
entitlement to an increased rating for service-connected 
disabilities.  

6.  Following the Board's May 16, 2002 decision, the RO had 
possession of the veteran's claims folder, which contained 
the September 2001 written brief presentation, no later than 
June 2002.


CONCLUSION OF LAW

The September 2001 written brief presentation by the 
veteran's representative constitutes a timely notice of 
disagreement with the July 2001 RO denial of entitlement to a 
TDIU.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.200, 20.300, 20.302(a), 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The May 2003 Joint Motion directed the Board to formally 
consider whether the September 2001 written brief 
presentation by the veteran's representative constitutes a 
timely notice of disagreement with the July 2001 RO denial of 
entitlement to TDIU.  Upon review of the claims file, the 
Board concludes that the September 2001 written brief 
presentation may constitute a timely notice of disagreement 
with a July 2001 RO denial of entitlement to TDIU.

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).  Whether an NOD has been 
filed on time is an appealable issue.  38 C.F.R. §§ 19.34, 
20.101(c) (2003).  If a claimant fails to complete an appeal 
within the required time, it is incumbent upon the Board to 
reject the application for review on appeal.  This is not a 
matter within the Board's discretion; the timeliness 
standards for filing appeals to the Board are prescribed by 
law and regulation.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.302(a) (2003). 

Generally, a claimant, or his or her representative, must 
file an NOD with a determination by the agency of original 
jurisdiction within on year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302(a) 
(2002).  

In this case, the veteran first claimed unemployability in a 
statement received in June 1997.  The RO, inter alia, denied 
entitlement to a TDIU in a December 1998 rating decision, of 
which the veteran was notified in January 1999.  He did not 
thereafter express any disagreement with that determination.  

In an October 31, 2000 decision, the Board: (1) denied an 
increased rating for that component of arthralgia of the 
right and left knees manifested by lateral instability, 
currently evaluated as 20 percent disabling for each knee; 
(2) granted a separate 10 percent rating for that component 
of arthralgia of the right knee manifested by painful motion; 
(3) granted a  separate 10 percent rating for that component 
of arthralgia of the left knee manifested by painful motion; 
(4) denied an increased rating for arthralgia of the right 
shoulder, currently evaluated as 20 percent disabling; and 
(5) remanded the issue of service connection for arthritis of 
the lumbar spine.  The Board also deferred review of the 
rating of arthralgia of the low back.  

By a July 2001 rating decision, the RO effectuated the 
Board's October 31, 2000 decision granting separate ratings 
of 10 percent for arthralgia with painful motion of the left 
knee and 10 percent for arthralgia with painful motion  of 
the right knee.  This rating decision also contains the 
notation, from the December 1998 rating decision, that 
individual unemployability was not found.  

The RO notified the veteran of the July 2001 rating decision 
in a letter dated August 10, 2001.  This letter indicated 
that the RO had made a decision because of the Board's remand 
of October 31, 2000, and informed the veteran that the RO had 
found the arthralgia with painful motion of the right knee 
and of the left knee each 10 percent disabling effective from 
July 1, 1997.  A copy of the rating decision was enclosed 
with the letter, which did not mention a TDIU issue.  

In a letter dated on September 5, 2001, the RO advised the 
veteran that his records were being transferred to the Board 
in Washington, D.C., so that the Board could reach a decision 
on previously-remanded claims.  The RO transferred veteran's 
claims file to the Board on September 6, 2001.  

A written brief presentation filed with the Board on 
September 21, 2001, lists "[e]ntitlement to benefits under 
the provisions of 38 C.F.R. § 3.321(b)(1)" as one of the 
questions at issue.  The veteran's representative, in 
pertinent part, noted that a rating decision of March 13, 
2001 "did not appear to have considered the veteran's 
potential entitlement to benefits under 38 C.F.R. 
§ 3.321(b)(1); 4.16."  The representative also noted that 
the July 2001 rating decision implemented the 10 percent 
evaluations for the knees granted by the Board in its October 
2000 decision, and that the rating decision also "noted that 
individual unemployability (IU) was not found."  The 
representative then argued that the Court had found that a 
claim for TDIU based on an extraschedular rating is 
encompassed in a claim of entitlement to an increased rating 
for service-connected disabilities, and presented arguments 
in favor of granting the TDIU rating.  

The Joint Motion granted by the Court in May 2003 sets up the 
following factual predicate:  The RO issued a rating decision 
denying TDIU in July 2001.  The veteran was notified of the 
denial on August 10, 2001.  The September 2001 written brief 
presentation by the veteran's representative to the Board set 
forth that the veteran was not satisfied with the denial of 
the TDIU claim, and that the Board should address that claim.  
The Joint Motion then concluded that this document could 
constitute a notice of disagreement if it had been filed with 
the RO less than a year after the RO decision in question.  
Therefore, the Board has been ordered to address the question 
of whether or not the September 2001 written brief 
presentation constitutes a timely notice of disagreement with 
the July 2001 RO denial of a TDIU rating.

To answer the question posed by the Joint Motion - whether 
the September 2001 written brief presentation was "filed" 
with the RO prior to August 2002 - the Board notes that, 
after the issuance of the Board's May 16, 2002 decision, the 
veteran's claims folder, which contained the September 2001 
document, was returned to the RO.  The claims folder also 
contains a temporary transfer sheet showing that the RO sent 
the veteran's claims folder to the office of the VA General 
Counsel in June 2002.  Thus, the record establishes that the 
RO had the claims folder, with the September 2001 document, 
no later than June 2002.  Therefore, the Board answers in the 
affirmative the question whether the September 2001 written 
brief presentation was "filed" with the RO prior to August 
2002.  

As the Joint Motion concludes that the September 2001 written 
brief presentation could be a notice of disagreement with the 
July 2001 denial of TDIU if it had been filed with the RO by 
August 2002, and as the Board concludes that the RO had this 
document no later than June 2002, the Board must conclude 
that the September 2001 written brief presentation is a 
timely notice of disagreement with the July 2001 denial of 
TDIU.


ORDER

This appeal is granted to the extent that the Board 
determines that a timely NOD has been properly filed 
concerning the issue of entitlement to a TDIU.




REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.

Now that the Board has concluded that the veteran has 
properly filed a timely NOD concerning the claim for a TDIU, 
the RO must provide him with an SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

As to the claims for service connection for arthritis of the 
lumbosacral spine on a direct basis, and for a rating in 
excess of 20 percent for arthralgia of the low back, 
including the issue of entitlement to an extraschedular 
rating, the reasons for remanding are detailed in the May 
2003 Joint Motion.  In short, the RO needs to ensure that the 
duty to notify mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA) has been fulfilled, and a new VA examination 
should be conducted, with a more careful review of the 
veteran's claims file beforehand.  As the Board is remanding 
for a new VA orthopedic examination on the question of 
service connection, the examiner should also comment on the 
current severity of the veteran's arthralgia of the low back.  

Accordingly, the Board remands this case for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

2.  Provide the veteran and his 
representative with an  SOC concerning 
the issue of entitlement to a TDIU.  The 
SOC should discuss relevant legal 
authority and summarize the reasons for 
the decision.  Give the veteran and his 
representative an opportunity to respond 
to the SOC.  An appeal consists of a 
timely filed notice of disagreement in 
writing and, after an SOC has been 
furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2003).  The 
Board may dismiss any appeal which fails 
to allege specific error of fact or law 
in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 
(2003).  

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
back symptoms since July 2000 (the last 
time VA records were associated with the 
claims file).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform the 
veteran that adjudication of his claims 
will continue without these records 
unless he is able to submit them.  Allow 
an appropriate period for response.  
  
4.  Thereafter, afford the veteran a new 
VA orthopedic examination.  Ensure that 
the claims folder is made available to 
the examiner, who should carefully review 
it (including the service medical 
records) before the examination.  In 
particular, the examiner should note the 
veteran's complaints of back pain while 
on active duty in 1943, and medical 
records indicating diagnoses of arthritis 
of the lower back as early as October 
1951.  Such tests as the examiner deems 
necessary should be performed.  The 
examiner should then express the 
following opinions:

a.  Does the veteran have arthritis 
of the lumbosacral spine?  

b.  If the veteran currently has 
arthritis of the lumbosacral spine, 
is it is at least as likely as not 
that (i.e., probably of at least 50 
percent) this disability had its 
onset in service, or was manifested 
to a compensable degree within one 
year of the veteran's discharge in 
November 1945?  Explain the bases 
for your opinion. 

c.  What are the manifestations 
and severity of the veteran's 
service-connected arthralgia of 
the low back?  

d.  What is the effect of the 
veteran's service-connected low 
back disability on his ability 
to be gainfully employed?

5.  Review the examination report upon 
receipt to ensure its adequacy.  Return 
the report to the examining physician for 
revision if it is inadequate for any 
reason or if all questions are not 
answered specifically and completely.

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case (SSOC) concerning 
entitlement to service connection for 
arthritis of the lumbosacral spine on a 
direct basis, and to a rating in excess 
of 20 percent for arthralgia of the low 
back, including the issue of entitlement 
to an extraschedular rating.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the SSOC in March 2001) and discussion 
of all pertinent regulations, including 
the VCAA.  Allow an appropriate period 
for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



